THEAVTORNEY                   GENERAL
                                   OFTEXAS
                                   AUSTXN   11.TEXAS
   W1I.I.    FVILSON
A-rroRN*:Y      GIENERAL
                                       August 31, 1959

             Honorable Robert S. Calvert
             Comptroller of Public Accounts
             Capitol Station
             Austin, Texas
                                                  Opinion No. WW- 69$
                                                  Re:   Effective date of H.B. 14,
                                                        3rd C.S., 56th Leg., and
             Dear Mr. Calvert:                          related questions.
                     You have requested an opinion on the effective date
             of House Bill 14, Acts of the 56th Legislature, Third Called
             Session, 1959. Your specific questions read as follows:
                           "Is it effective immediately upon the
                      approval by the Governor? Or, is it a ninety-
                      day bill?
                           "Is the appropriation provision effect-
                      ive immediately upon the approval by the
                      Governor and the other smendatory section
                      effective ninety days after adjournment?"
                     The effective date of House Bill 14 depends on whether
             it is an appropriation bill simply setting aside a sum of pub-
             lit money and providing the means for its expenditure, or whe-
             ther it is a general law containing an appropriation.
                      The caption of House Bill 14 provides as follows:
                           "An Act to provide Three Hundred and
                      Thirty-three Thousand Dollars ($333,000)
                      for additional expenses of the Fifty-sixth
                      Legislature by amending Section 2 and Sec-
                      tion 2a of Chapter 241 (House Bill No. 755),
                      Acts, 1935, Forty-fourth Legislature, Regu-
                      lar Session as amended by Section 2 of Sub-
                      division (bj of Section 1, Chapter 1 (House
                      Bill No. 2) Acts, 1950, Fifty-first Leglsla-
                      ture, First Called Session as amended by
Honorable Robert S. Calvert, page 2 (W-692)


       Section 1 of Article 1 of Chapter 404 (House
       Bill No. 660), Acts 1955, Fifty-fourth Legisla-
       ture, Regular Session, as amended by Section 3
       of Chapter 1 (House Bill No. l), Acts, 1959,
       Fifty-sixth Legislature, Regular Session, as
       amended by House Bill No. 22, Acts 1959,
       Fifty-sixth Legislature, Second Called Ses-
       sion (codified in Vernon's Civil Statutes as
       Section 2 (e) of Article 7047c-1) so as to di-
       vert said amount from cigarette tax collections
       to the Legislative Expense Fund, amending Section
       5 a of Chapter 1, Acts, 1959, Fifty-sixth Legisla-
       ture, Regular Session, so as to prohibit the ear-
       marking of funds by motion or Resolution by uni-
       lateral action of either House, appropriating
       such moneys for the Fifty-sixth Legislature's
       expenses; prescribing the per diem and mileage
       rates of Legislative Members of interim committees
       and other agencies of the Legislature; and de-
       claring an emergency."
        Section 1 of the Act amends certain Sections of Article
7047c-1, Vernon's Civil Statutes, a general law providing for
the levy and collection of certain taxes. Section 1 of House
Bill 14 provides for the allocation of certain revenues derived
from the tax levy of Section 2 of Article 7047c-1.
        Sections 2 and 3 of House Bill 14 amend House Bill 1,
Acts of the 56th Legislature, Regular Session, 1959, Chapter 1,
page 1, which is an act creating the Legislative Expense find
and providing for the expenses of the 56th Legislature by amend-
ing Article 6687b, Vernon's Civil Statutes and Article 7047c-i,
Vernon's Civil Statutes.
        Section 4 of House Bill 14 appropriates moneys trans-
ferred into the Legislative Expense Fund for the purposes
described in Section 5 of House Bill 1, Acts of the 56th Legis-
lature, Regular Session, 1959, Chapter 1, page 1.
        An appropriation bill cannot repeal, modify or amend
an existing general law. Conley v. .Daughters of the Republic,
151 S.W. 877, (1912) Linden v. Finley, 92izx. m.     49-
S.W. 578 (1899;; starvev. Steele, ii 'l'ex.
                                          ~03 (1882); ALLG,--
ney General's Opinion WW-9b (1957). The appl,opriationcon-
tained in Section 4 of House Bill 14 would be invalid without
Honorable Robert S. Calvert, page 3 (WW-692)


amending the existing general law since such appropriation
would be contrary to existing general legislation. The amend-
ments to the existing general law necessary in order for the
appropriation contained in Section 4 to be valid were made in
Sections 1, 2 and 3 of House Bill 14. Since House Bill 14
amends provisions of the general law, it is out opinion that
it is a general law containing an appropriation.
        Section 39 of Article III of the Constitution of Texas
provides:
            "No law passed by the Legislature, except
       the general appropriation act, shall take effect
       or go into force until ninety days after the ad-
       journment of the session at which it was enacted,
       unless in case of an emergency, which emergency
       must be expressed in a preamble or in the bode of
       the act, the Legislature shall, by a vote of two-
       thirds of all the members elected to each House,
       otherwise direct; said vote to be taken by yeas
       and nays, and entered upon the journals."
        House Bill 14 was passed by a viva vote vote. There-
fore, its provisions, including the appropriation contained
in Section 4, are effective ninety days after the adjournment
of the Third Called Session of the 56th Legislature. Caples
v. Cole, 129 Tex. 370, 102 S.W.2d 173 (1937).


                          SUMMARY

            House Bill 14, Acts of the 56th
            Legislature, Third Called Session,
            1959, amending Article 7047c-1,
            Vernon's Civil Statutes, and House
            Bill 1, Acts of the 56th Legisla-
            ture, Regular Session, 1959, Chapter
            1, Page 1, is a general law containing
            an appropriation and is effective
            ninety days after date of adjourn-
            ment of the Third Called Session
Honorable Robert S. Calvert, page 4 (WW-692)


             of the 56th Legislature, not having
             received the two-thirds record vote
             required by Section 39 of Article
             III of the Constitution of Texas.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas




JR:mfh
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
B. H. Timmins, Jr.
Dean Davis
William E. Allen
Jay Howell
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore